Title: To Thomas Jefferson from Jacob Wagner, 12 August 1806
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            12 Augt. 1806
                        
                        No such convention for the mutual delivery of offenders exists; though the Spaniards have often urged us to
                            make one.
                        I have furnished an extract of this and a copy of Govr. Lewis letter respecting the occupation of Buck Island
                            by the British to yr. Secy. of War
                        
                            J. Wagner
                            
                        
                    